Citation Nr: 0728808	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-32 115	)	DATE
	)
	)


THE ISSUE

Whether a November 15, 2005, decision of the Board of 
Veterans' Appeals (Board) that denied an effective date prior 
to August 29, 2000, for the grant of service connection for 
low back pain with degenerative disc disease, should be 
reversed or revised on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The moving party, the veteran, served on active duty from 
December 1965 to March 1968.

This matter is currently before the Board on motion by the 
moving party for revision or reversal of a November 2005 
decision of the Board that denied an effective date prior to 
August 29, 2000, for the grant of service connection for low 
back pain with degenerative disc disease, on the grounds of 
CUE.

In August 2006, the moving party submitted a motion for 
revision of the Board's November 2005 decision on the basis 
of CUE.
 
Following a review of the claims file, the moving party's 
representative filed argument in support of the motion in 
August 2007.


FINDINGS OF FACT

1.  In November 2005, the Board issued a decision in which it 
denied an effective date prior to August 29, 2000, for the 
grant of service connection for low back pain with 
degenerative disc disease. 

2. The moving party has not established, undebatably, that 
the correct facts, as they were then known, were not before 
the Board in November 2005; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's November 2005 
decision that denied an effective date prior to August 29, 
2000, for the grant of service connection for low back pain 
with degenerative disc disease, has not been established. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The provisions of the VCAA are not applicable to claims 
involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Therefore, the VCAA is not for application in the 
instant case.

II. Background

The pertinent evidence of record at the time of the November 
2005 Board decision includes the veteran's service medical 
records.  These records show that the veteran sustained 
gunshot wounds to his left thigh, with fracture of the left 
hip as a result of hostile action in Vietnam in May 1967.  
Records also show a contusion to the peroneal branch of the 
sciatic nerve, and that a bullet was removed from the left 
flank.  The veteran was hospitalized for 243 days, and placed 
on the temporary disability retirement list in March 1968. 

On March 19, 1968, the veteran filed his original claim for 
service connection for malunion of fracture of bone in left 
hip, and for paralysis of muscles in the left leg.

The RO granted a 100 percent convalescent rating, effective 
from the day following the date of discharge in March 1968.

Effective December 5, 1968, the following service-connected 
disabilities were awarded:  residuals of gunshot wound to the 
left thigh with damage to muscle groups XIII and XIV, and 
injury to the perineal nerve with foot drop by history and 
with no remaining sensory defect (evaluated as 40 percent 
disabling under Diagnostic Codes 5313-8521); and residuals of 
fracture of the left femur and left acetabular rim with post-
traumatic arthritic changes, 21/2-inch shortening, malunion and 
possible ankylosis (evaluated as 30 percent disabling under 
Diagnostic Code 5255).
 
On April 27, 1998, and again on February 10, 1999, the 
veteran filed a claim for a total disability rating based on 
individual unemployability (TDIU).

During a June 1998 VA examination, the veteran denied any 
significant back pain.
Examination at that time revealed a 3-centimeter scar in the 
left lower lumbar region.  The scar was nontender, and level 
with the skin.  The examiner diagnosed status-post gunshot 
wound to the left low back, left hip, and left thigh.

X-rays taken of the veteran's lumbosacral spine in December 
1998 revealed mild degenerative disc disease of L3-L4 and L4-
L5.
 
In March 2000, the RO denied the veteran's claim for a TDIU; 
the veteran appealed, contending that he could no longer sit 
or stand for extended periods.

On his VA-9, submitted in August 2000, the veteran indicated 
that one of the gunshot wounds was to his lower back; and 
that it was not until recently that his back began causing 
him problems.

On August 29, 2000, the veteran filed a claim for service 
connection for a low back disability.

In December 2000, a Decision Review Officer noted that the 
veteran's VA-9 raised the additional issue of service 
connection for a low back disability, and that the issue was 
inextricably intertwined with the veteran's claim for a TDIU.

In August 2001, a VA examiner opined that the veteran's 
current low back problems appeared to be related both to the 
injury sustained in service and as a consequence of his left 
leg being significantly shorter and his having a severely 
disrupted gait pattern.

In December 2001, the RO granted service connection for a low 
back disability, effective August 29, 2000.

In May 2004, the RO granted TDIU benefits, effective 
April 27, 1998.

In the November 2005 decision, the Board found that there was 
no communication by the veteran or a duly appointed 
representative, prior to August 29, 2000, indicating an 
intent to apply for service connection for a low back 
disability.

III.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2006).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist- The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence-A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart. 38 C.F.R. § 20.1404(a).

In his August 2006 statement, the moving party argued that 
the November 2005 decision was the product of CUE because the 
chronic low back pain resulted from a service-connected 
injury during combat, and its effective date for service 
connection should have been the date of initial filing.

The Board's November 15, 2005 decision follows the provisions 
of 38 C.F.R. § 3.400, which generally provide that the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400.  In this case, there was no evidence 
of a low back disability at the time of the veteran's initial 
claim for service connection in 1968.  Specifically, the 
first indication that the veteran currently had a low back 
disability (i.e., date entitlement arose) appears to be 
during the June 1998 VA examination.  The veteran 
subsequently filed a claim for service connection for a low 
back disability on August 29, 2000.  Hence, the decision 
under consideration clearly reflects that the Board correctly 
applied the applicable statutory and regulatory provisions 
existing at the time, involving effective dates for claims 
for service connection.

While a Decision Review Officer noted that the claim for 
service connection for a low back disability was inextricably 
intertwined with the veteran's claim for a TDIU, these claims 
became intertwined specifically upon the veteran's filing a 
claim for service connection for a low back disability in 
August 2000.

The moving party also alleges that VA erred by its delay of 
"more than three decades" before finally acknowledging that 
the veteran's chronic low back pain resulted from his 
service-connected injuries, however, when the veteran applied 
for service connection in August 2000, he admitted that back 
problems were of recent onset.  Moreover, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  See, e.g., Simmons v. 
Principi, 17 Vet. App. 104 (2003) (requiring dismissal of CUE 
without prejudice).

None of the evidence of record prior to August 29, 2000, 
demonstrates an intent by the veteran to file a claim for 
service connection for a low back disability.  It appears 
that the central basis for the motion is this case is a 
disagreement with how the Board weighed and evaluated the 
evidence; as indicated above, such can never constitute clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  In this 
regard, the Board considered the same evidence that the 
moving party points to, but came to a different result based 
on the evidence, in its entirety, in November 2005.  Such 
does not constitute CUE.

In sum, the moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in November 2005; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  As such, the moving party has not met the 
criteria for reversing or revising the Board's November 15, 
2005 decision on the basis of CUE.


ORDER

The motion to reverse or revise a November 2005 decision of 
the Board that denied an effective date prior to August 29, 
2000, for the grant of service connection for low back pain 
with degenerative disc disease, on the grounds of CUE, is 
denied.





                       
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



